Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-0679)

Complainant
v.

SRSM LLC
d/b/a Sam’s Food Stores,

Respondent.
Docket No. C-13-866
Decision No. CR2889

Date: August 12, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, SRSM LLC d/b/a Sam’s Food Stores, at
259 West Washington Street, Bristol, Connecticut 06010, and by filing a copy of
the complaint with the Food and Drug Administration's (FDA) Division of
Dockets Management. The complaint alleges that Sam’s Food Stores
impermissibly sold cigarettes to a minor, failed to verify the purchaser’s age by
means of photo identification containing a date of birth and utilized a self-service
display in a non-exempt facility, violating the Federal Food, Drug, and Cosmetic
Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R.
Part 1140. CTP seeks to impose a $250 civil money penalty against Respondent
Sam’s Food Stores.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 12, 2013, CTP served the
complaint on Respondent Sam’s Food Stores by United Parcel Service. For
reasons entirely unexplained, CTP failed to file proof of service with the Civil
Remedies Division until August 8, 2013, nearly two months after it served
Respondent Sam’s Food Stores. It was only after I issued a Notice of Intent to
Dismiss CTP’s case that CTP submitted proof of service. Nevertheless, in the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Sam’s Food Stores has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At Respondent's business establishment, 259 West Washington Street,
Bristol, Connecticut 06010, on July 11, 2012, an FDA-commissioned
inspector observed a sale of Parliament Full Flavor cigarettes to a person
younger than 18 years of age;

e At Respondent's business establishment, 259 West Washington Street,
Bristol, Connecticut 06010, on July 11, 2012, an FDA-commissioned
inspector observed that staff failed to verify, by means of photo
identification containing the bearer's date of birth, that the purchaser of the
Parliament Full Flavor cigarettes was 18 years of age or older;

e Ina warning letter dated September 20, 2012, CTP informed Respondent of
the inspector's July 11, 2012 observations, and that such actions violate
federal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b)(1). The letter further
warned that Respondent's failure to correct its violations could result in a
civil money penalty or other regulatory action;

e During a two-part inspection conducted on January 2, 2013, and January
16, 2013, at Respondent's business establishment, 259 West Washington
Street, Bristol, Connecticut 06010, FDA commissioned inspectors
documented the presence of a self-service display of cigarette tobacco
products. The inspectors also documented that the establishment is open to
the public and Respondent does not prohibit persons younger than 18 years
of age from entering.

These facts establish that Respondent Sam’s Food Stores is liable under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at
21 C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. 387(a); see 21
U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. §
1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person
younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must
verify, by means of photo identification containing the bearer's date of birth, that
no purchaser of cigarettes or smokeless tobacco is younger than 18 years of age.
Under 21 C.F.R. § 1140.16(c), retailers are prohibited from using self-service
displays to sell cigarettes or smokeless tobacco, unless the facility is one in which
persons younger than 18 years of age are not permitted to enter at any time, 21
C.F.R. § 1140.16(c)(2)(ii).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against
Respondent SRSM LLC d/b/a Sam's Food Stores. Pursuant to 21 C.F.R.

§ 17.11 (b), this order becomes final and binding upon both parties after 30 days
of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

